COURT OF APPEALS
SECOND
DISTRICT OF TEXAS
FORT WORTH
NO. 2-01-146-CV
 
CHARLES J. WALCH           
           
           
           
           
               
  APPELLANT
V.
UNITED SERVICES AUTOMOBILE       
           
           
           
           
        APPELLEE
ASSOCIATION PROPERTY AND
CASUALTY INSURANCE CO.
----------
FROM THE 17TH DISTRICT COURT OF TARRANT
COUNTY
----------
MEMORANDUM OPINION(1)
AND JUDGMENT
----------
We have considered "Appellee's Motion For Rehearing," appellant's
"Motion To Modify Judgment" and the "Joint Motion To
Dismiss."
It is the opinion of the court that said joint motion to dismiss is GRANTED
and the motion for rehearing and motion to modify judgment are DENIED AS
MOOT. We hereby withdraw our opinion and judgment of November 21, 2002
and dismiss the appeal. See Tex. R. App. P. 42.1(a)(2); 43.2(f).
Costs of the appeal shall be paid by the party incurring the same, for which
let execution issue.
 
                                                                       
PER CURIAM
PANEL B: GARDNER, HOLMAN, and WALKER, JJ.
[DELIVERED FEBRUARY 13, 2003]

1. See Tex. R. App. P. 47.4.